Citation Nr: 1137376	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-11 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss, assigning a 30 percent evaluation effective March 27, 2008, and bilateral tinnitus, assigning a 10 percent evaluation effective March 27, 2008; and denied service connection for chronic obstructive pulmonary disease (COPD).  In September 2008, the Veteran submitted a notice of disagreement with the denial of service connection for COPD and subsequently perfected his appeal in March 2009.

In June 2011, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for COPD.

The Veteran claims that his COPD is the result of exposure to trichloroethylene while washing jet engines in service.  While the Veteran's DD-214 shows a military occupational specialty of aircraft jet engine mechanic and he has submitted articles indicating that certain military bases used trichloroethylene, the RO did not verify whether the Veteran was exposed to trichloroethylene during his military service.  The case must be remanded to determine whether the Veteran was exposed to trichloroethylene in service.

The Veteran also claims that he was treated at the West Point hospital in service for respiratory problems and that he was told to limit his exposure to trichloroethylene.  A September 2008 PIES response indicated that the Veteran's complete organization information and a 90 day period were needed to attempt to locate any service treatment records from the West Point hospital.  The Veteran provided this information at his June 2011 Board hearing.  On remand, the AMC should attempt to obtain any treatment records from the West Point hospital using the information provided by the Veteran.

Additionally, the VA examination of record is not adequate to decide the Veteran's claim if trichloroethylene exposure can be verified or conceded.  The April 2010 VA examiner concluded that the Veteran's COPD is not the result of his conceded in-service asbestos exposure.  However, he did not opine on whether the Veteran's COPD was the result of any in-service trichloroethylene exposure.  Therefore, if the trichloroethylene exposure is verified or conceded, the Veteran must be afforded a new VA examination to address the relationship between such exposure and his current COPD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, if in-service trichloroethylene exposure is established or conceded, the Veteran's claim of entitlement to service connection for COPD must be remanded for a new VA examination and nexus opinion.

The Board also notes that the Veteran has submitted opinions from his treating private physicians, Dr. P. A. H. and Dr. W. J. H.  Although these opinions state that the Veteran's COPD may be the result of in-service chemical exposure, they are speculative, fail to provide rationales, and are not based on verified in-service chemical exposure.  Therefore, they are not sufficient to grant service connection.  On remand, the Veteran should be invited to submit more thorough nexus opinions from these or any other private health care providers.  Additionally, as the case is being remanded, the AMC should attempt to obtain updated treatment records from these or any other treatment providers identified by the Veteran.

As this issue is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Copies of all outstanding VA treatment records from the Oklahoma City VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Contact the Veteran to obtain a release of information for any outstanding private treatment records relating to his COPD.  If the Veteran returns a completed and signed release of information, the AMC should attempt to obtain those records and associate them with the claims file.  If the Veteran's claimed in-service trichloroethylene exposure is verified or conceded, he should also be invited to submit more thorough opinions from the above-identified private treatment providers.

3.  Attempt to obtain and associate with the claims file any outstanding service treatment records identified in the Veteran's June 2011 hearing testimony, to include any service treatment records from the military hospital at West Point and relating to trichloroethylene exposure or treatment for respiratory problems.  The AMC should use the complete organization information and date range identified by the Veteran in his June 2011 hearing testimony.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

4.  Undertake any necessary development to independently verify the Veteran's claimed trichloroethylene exposure, including contacting the U.S. Army and Joint Services Records Research Center or other appropriate agency.  Any additional action necessary for independent verification of the exposure, including follow-up action requested by the contacted entity, should be accomplished.  If in-service trichloroethylene exposure cannot be verified or conceded, the AMC should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information and describe any further action to be taken.  They should be given an opportunity to respond.

5.  If, and only if, the Veteran's claimed trichloroethylene exposure is verified or conceded, the Veteran must be scheduled for a VA examination with an appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should be expressly informed of any verified or conceded chemical exposures.  The examiner must then state whether it is at least as likely as not that the Veteran's COPD is the result of a disease or injury in service, including the verified or conceded trichloroethylene exposure.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for COPD should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

